--------------------------------------------------------------------------------

Exhibit 10.3


[EXECUTION VERSION]
PURCHASE AGREEMENT


This Purchase Agreement (the “Agreement”) is made and entered into this _____
day of  December, 2009, by and among Evangelos Polycrates (“Seller” or
“Polycrates”), and Spiridon Karamalegos or his assigns (“Buyer” or
“Karamalegos”), the Joy Club of Austin, Inc. and North IH 35 Investments, Inc.


WHEREAS, The Joy Club of Austin, Inc. (“JOY”) is the owner and operator of the
adult nightclub business known as “Joy of Austin” which leases and occupies the
real property and improvements located at 3105 South IH 35, Round Rock, Texas
78664 (the “Property”).  North IH 35 Investments, Inc. (“NIII”) is the owner of
the Property, and has leased the Property to JOY; and


WHEREAS, Seller and Buyer are the sole shareholders of JOY and NIII.
Karamalegos, as Buyer, is the owner of 51% of the outstanding stock (1,530,000
shares) of JOY, and the owner of 49% of the outstanding stock (490 shares) of
NIII. Polycrates, as Seller, is the owner of 49% of the outstanding stock
(1,470,000 shares) of JOY, and the owner of 51% of the outstanding stock (510
shares)of NIII; and


WHEREAS, Seller desires to sell all of his interest in and to JOY, including his
49% of the issued and outstanding stock of JOY, to Buyer on the terms and
conditions set forth herein; and


WHEREAS, Seller desires to sell all of his interest in and to NIII, including
his 51% of the issued and outstanding stock of NIII, to Buyer on the terms and
conditions set forth herein; and


WHEREAS, Buyer desires to purchase all of Seller’s interest in and to JOY and
NIII, including Polycrates’ 49% of the issued and outstanding stock of JOY and
Polycrates’ 51% of the issued and outstanding stock of NIII, on the terms and
conditions set forth herein; and


WHEREAS, the parties previously entered a Memorandum of Understanding dated
September 23, 2009, pursuant to which Seller agreed to sell, and Buyer agreed to
buy,  all of Polycrates’ interests in and to JOY and NIII under certain terms
and conditions, which terms and conditions are set forth herein;


WHEREAS, the Seller and Buyer are responsible for paying the operational
expenses of JOY and NIII, and as part of this Agreement, Seller and Buyer desire
to establish an escrow account for payment of all accrued but unpaid operating
expenses of JOY and NIII up through the date of closing, as set forth in more
detail in Article VIII below; and


WHEREAS, JOY and NIII are willing to provide reports and information necessary
to facilitate this transaction.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:

 
Purchase Agreement - Page | 1

--------------------------------------------------------------------------------

 

ARTICLE I
PURCHASE AND SALE OF POLYCRATES’ INTEREST


Section 1.1             Sale of Polycrates’ Interest in JOY and NIII.  Subject
to the terms and conditions set forth in this Agreement, at the Closing (as
hereinafter defined) Seller hereby agrees to sell, transfer, convey and deliver
to Buyer all of Seller’s interest in and to JOY and NIII, including Seller’s 49%
of the issued and outstanding stock of JOY and Seller’s 51% of the issued and
outstanding stock of NIII, free and clear of all encumbrances, save and except
the lien securing Buyer’s obligation to pay Seller, and shall deliver to Buyer
certificates representing Seller’s interest in JOY and NIII, duly endorsed to
Buyer or accompanied by duly executed stock powers in form and substance
satisfactory to Buyer.


Section 1.2             Purchase Price for Polycrates’ Interest in JOY and
NIII.  As consideration for the purchase of Seller’s interest in and to JOY and
NIII, Buyer shall pay to Seller the total consideration of $2,200,000, plus
assumption of the First State Bank Note described below (the “Purchase Price”),
which shall be payable as follows:
 
 
(a)
$880,000 payable in immediately available funds at Closing; and

 
 
(b)
Buyer shall execute a Promissory Note in the principal amount of $1,320,000,
paid over a period of five (5) years in 60 equal monthly installments at an
annual interest rate of 4.75%, as evidenced by a promissory note (“Secured
Note”) in the form prescribed by the State Bar of Texas.  Said Secured Note
shall:

 
 
i.
be in the original principal amount of $1,320,000, payable to Seller, and
executed by Buyer in his capacity as an officer of JOY and NIII; and



 
ii.
be secured by 100% of the outstanding shares of JOY and NIII; and



 
iii.
be individually guaranteed by Buyer for the first thirty (30) months; and



 
iv.
will be further secured by a second lien in favor of Seller against the real
property and improvements located at 3105 South IH 35, Round Rock, Texas  78664
(the “Property”).



 
(c)
Buyer shall assume the Promissory Note dated Sept. 10, 2004, in the original
principal amount of $850,000, executed by NIII and payable to First State
Bank-Taylor, which Promissory Note had a current balance of $652,489.25 as of
November 16, 2009.

 
Section 1.3             Offset of Purchase Price.  Seller hereby agrees to
offset from the cash portion of the Purchase Price as set forth in Section
1.2(a) above, $100,000 (“Amount of Offset”) which represents an escrow deposit
previously paid by Buyer to Seller in accordance with paragraph 1.a. of the
Memorandum of Understanding dated September 23, 2009 (“Memorandum of
Understanding”), a copy of which is attached hereto.

 
Purchase Agreement - Page | 2

--------------------------------------------------------------------------------

 

ARTICLE II
CLOSING


Section 2.1             The Closing.  The closing of the transactions provided
for in this Agreement shall take place on or before December 31, 2009, or at
such other time and place as agreed upon in writing among the parties hereto
(the “Closing”).  The parties have agreed further to close at the law offices of
Hearne & Browder, LLP, 700 Lavaca, Suite 910, Austin, Texas 78701.


Section 2.2             Actions at the Closing.  At the Closing:


 
(a)
the Buyer shall deliver to Seller $880,000 cash, less the $100,000 Amount of
Offset;



 
(b)
the Buyer, in his capacity as an officer of JOY and NIII, shall execute the
Secured Note as set forth in Section 1.2 (b) above, which Secured Note shall be
individually guaranteed by Buyer for the first thirty (30) months;



 
(c)
the Buyer and, as applicable, JOY and NIII, shall execute appropriate security
instruments, including a 2nd lien deed of trust and stock pledge agreement, to
secure the Secured Note as set forth in Section 1.2 (b) above;



 
(d)
the Buyer shall assume the Promissory Note dated Sept. 10, 2004, in the original
principal amount of $850,000, executed by NIII and payable to First State
Bank-Taylor, as set forth in Section 1.2 (c) above;



 
(e)
Seller shall execute a Covenant Not to Compete which shall provide for terms and
conditions consistent with Article V of the July 1, 2009 Stock Purchase
Agreement for JOY and NIII;



 
(f)
Seller shall resign as an officer and director of JOY and NIII;



 
(g)
the Buyer shall execute any other documents necessary to finalize this
Agreement;



 
(h)
the Seller shall deliver to Buyer originally issued certificates representing
all of Seller’s interest in and to JOY and NIII, including Seller’s 49% of the
issued and outstanding stock of JOY and Seller’s 51% of the issued and
outstanding stock of NIII, free and clear of any liens, claims, equities,
charges, options, rights of first refusal or encumbrances, save for the lien
securing Buyer’s obligation to pay Seller, duly endorsed to Buyer or accompanied
by duly executed stock powers in form and substance satisfactory to Buyer;


 
Purchase Agreement - Page | 3

--------------------------------------------------------------------------------

 

 
(i)
the Seller shall deliver to Buyer Certificates of Existence issued by the Texas
Secretary of State that both JOY and NIII are in existence as of the date of
Closing, and a certificate of account status issued by the Texas Comptroller
that both JOY and NIII are in good standing;



 
(j)
NIII and JOY shall issue to the Buyer stock certificates representing the shares
purchased from Seller with a notation on the share certificates that the share
certificates are subject to a security agreement.  Any replacement certificates
shall contain the same restriction until such time as the amounts due Seller are
paid.



 
(k)
Seller and Buyer shall deliver to one another the various certificates,
instruments and documents (and shall take the required actions) referred to in
Article V below;



ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF SELLER


Seller hereby represents and warrants to the Buyer and any of its assignees as
follows:


Section 3.1             Ownership of the Stock Interests.  Seller owns,
beneficially and of record, 49% of the issued and outstanding stock of JOY
and  51% of the issued and outstanding stock of NIII (said stock interests
collectively referred to herein as “Stock Interests”), free and clear of any
liens, claims, equities, charges, options, rights of first refusal, or
encumbrances.  Seller has the unrestricted right and power to transfer, convey
and deliver full ownership of the Stock Interests without the consent or
agreement of any other person and without any designation, declaration or filing
with any governmental authority.  Upon the transfer of the Stock Interests to
Buyer as contemplated herein, Buyer will receive good and valid title thereto,
free and clear of any liens, claims, equities, charges, options, rights of first
refusal, encumbrances or other restrictions, save and except the lien securing
Buyer’s obligation to pay Seller.


Section 3.2             Authorization.   Seller represents that he is a person
of full age of majority, with full power, capacity, and authority to enter into
this Agreement and perform the obligations contemplated hereby by and for
himself.  All action on the part of Seller necessary for the authorization,
execution, delivery and performance of this Agreement by him has been taken and
will be taken prior to the Closing.  This Agreement, when duly executed and
delivered in accordance with its terms, will constitute legal, valid and binding
obligations of Seller enforceable against him in accordance with its terms.


Section 3.3             Consents.  No consent of, approval by, order or
authorization of, or registration, declaration or filing by the Seller or JOY or
NIII  with any court or any governmental or regulatory agency or authority
having jurisdiction over the Seller or JOY or NIII  or any of their  property or
assets is required on the part of the Seller or JOY or NIII  (a) in connection
with the consummation of the transactions contemplated by this Agreement or (b)
as a condition to the legality, validity or enforceability as against Seller,
JOY or NIII  of this Agreement.

 
Purchase Agreement - Page | 4

--------------------------------------------------------------------------------

 

Section 3.4             Sellers’ Access to Information.  The Seller hereby
confirms and represents that he (a) has been afforded the opportunity to ask
questions of and receive answers from representatives of  JOY and NIII
concerning the business and financial condition, properties, operations and
prospects of JOY and NIII; (b) has such knowledge and experience in financial
and business matters so as to be capable of evaluating the relative merits and
risks of the transactions contemplated hereby; (c) has had an opportunity to
engage and is represented by an attorney of his choice; (d) has had an
opportunity to negotiate the terms and conditions of this Agreement; (e) has
been given adequate time to evaluate the merits and risks of the transactions
contemplated hereby; and (f) has been provided with and given an opportunity to
review all current information about JOY and NIII.  Seller has asked such
questions to representatives of JOY and NIII as he desires to ask and all such
questions have been answered to the full satisfaction of Seller.


Section 3.5             Brokerage Commission.  No broker or finder has acted for
the Seller in connection with this Agreement or the transactions contemplated
hereby, and no person is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Seller.


Section 3.6             Disclosure.  No representation or warranty of the Seller
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


Section 3.7             Compliance with Laws; Permits.  JOY is, and at all times
prior to the date hereof has been, to the best of Seller’s knowledge, in
compliance with all statutes, orders, rules, ordinances and regulations
applicable to it or to the operation of its business or ownership of its assets
or the operation of its businesses, except for failures to be in compliance that
would not have a material adverse effect on the business, properties or
condition (financial or otherwise) of JOY or as otherwise specifically disclosed
in Section 8.1.  JOY presently owns, or as of the Closing will own, hold or
possess all permits and licenses which are in any manner necessary for it to
conduct its sexually oriented business, including the right to serve alcoholic
beverages.


Section 3.8             Pending Claims.  Except as disclosed in Section 8.1
below, to the best of Seller’s knowledge and belief, there is no claim, suit,
arbitration, investigation, action or other proceeding, whether judicial,
administrative or otherwise, now pending or, to the best of the Seller’s
knowledge, threatened before any court, arbitration, administrative or
regulatory body or any governmental agency which may result in any judgment,
order, award, decree, liability or other determination which will or could
reasonably be expected to have a material adverse effect upon JOY, nor is there
any basis known to Seller for any such action.  No litigation is pending, or, to
Seller’s knowledge, threatened against JOY or its assets or properties.


Section 3.9             Organization, Good Standing and Qualification of JOY and
NIII.  JOY and NIII (i) are entities duly organized, validly existing and in
good standing under the laws of the state of Texas, (ii) have all requisite
power and authority to carry on their business, and (iii) are duly qualified to
transact business and are in good standing in all jurisdictions where their
ownership, lease or operation of property or the conduct of their business
requires such qualification, except where the failure to do so would not have a
material adverse effect to JOY and NIII, respectively.

 
Purchase Agreement - Page | 5

--------------------------------------------------------------------------------

 

The authorized capital stock of JOY consists of 3,000,000 shares of common
stock, no par value, of which 3,000,000 shares are validly issued and
outstanding.  The authorized capital stock of NIII consists of 1,000 shares of
common stock, no par value, of which 1,000 shares are validly issued and
outstanding. There are no shares of preferred stock authorized or issued and
there is no other class of capital stock authorized or issued by JOY or
NIII.  All of the issued and outstanding shares of common stock of JOY and NIII
are owned by the Seller and Buyer and are fully paid and non-assessable.  None
of the JOY/NIII Shares issued are in violation of any preemptive
rights.  Neither JOY nor NIII has any obligation to repurchase, reacquire, or
redeem any of its outstanding capital stock.  There are no outstanding
securities convertible into or evidencing the right to purchase or subscribe for
any shares of capital stock of JOY or NIII, there are no outstanding or
authorized options, warrants, calls, subscriptions, rights, commitments or any
other agreements of any character obligating JOY or NIII to issue any shares of
its capital stock or any securities convertible into or evidencing the right to
purchase or subscribe for any shares of such stock, and there are no agreements
or understandings with respect to the voting, sale, transfer or registration of
any shares of capital stock of JOY or NIII.
 
Section 3.10           Subsidiaries.  Neither JOY nor NIII have any
subsidiaries.


Section 3.11           No Liabilities.  Except for the promissory note dated
September 10, 2004, executed by NIII and payable to First State Bank-Taylor
(which Note is and will be current as of the Closing Date), as of the Closing
Date  JOY and NIII do not have and shall not have any obligation or liability
(contingent or otherwise) or unpaid bill to any third party which will not
either be paid in full at Closing, or paid within sixty (60) days of Closing
under Article VIII of this Agreement.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF BUYER


Buyer hereby represents and warrants to Seller as follows:


Section 4.1             Authorization.  Buyer represents that he is a person of
full age of majority, with full power, capacity, and authority to enter into
this Agreement and perform the obligations contemplated hereby by and for
himself.  All action on the part of Buyer necessary for the authorization,
execution, delivery and performance of this Agreement by him has been taken and
will be taken prior to the Closing.  This Agreement, when duly executed and
delivered in accordance with its terms, will constitute legal, valid and binding
obligations of Buyer enforceable against him in accordance with its terms.


Section 4.2            Consents.  No permit, consent, approval or authorization
of, or designation, declaration or filing with, any governmental authority or
any other person or entity is required on the part of Buyer in connection with
the execution and delivery by Buyer of this Agreement or the consummation and
performance of the transactions contemplated hereby other than consent of
Buyer’s wife, which written consent has been obtained as indicated below.

 
Purchase Agreement - Page | 6

--------------------------------------------------------------------------------

 

Section 4.3             Buyer’s Access to Information.  The Buyer hereby
confirms and represents that he (a) has been afforded the opportunity to ask
questions of and receive answers from representatives of  JOY and NIII
concerning the business and financial condition, properties, operations and
prospects of JOY and NIII; (b) has such knowledge and experience in financial
and business matters so as to be capable of evaluating the relative merits and
risks of the transactions contemplated hereby; (c) has had an opportunity to
engage and is represented by an attorney of his choice; (d) has had an
opportunity to negotiate the terms and conditions of this Agreement; (e) has
been given adequate time to evaluate the merits and risks of the transactions
contemplated hereby; and (f) has been provided with and given an opportunity to
review all current information about JOY and NIII.  Buyer has asked such
questions to representatives of JOY and NIII as he desires to ask and all such
questions have been answered to the full satisfaction of Seller.


Section 4.4             Disclosure.  No representation or warranty of Buyer
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.


Section 4.5             Brokerage Commission.  No broker or finder has acted for
the Buyer in connection with this Agreement or the transactions contemplated
hereby, and no person is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Buyer.


Section 4.6             Compliance with Laws; Permits.  JOY is, and at all times
prior to the date hereof has been, to the best of Buyer’s knowledge, in
compliance with all statutes, orders, rules, ordinances and regulations
applicable to it or to the operation of its business or ownership of its assets
or the operation of its businesses, except for failures to be in compliance that
would not have a material adverse effect on the business, properties or
condition (financial or otherwise) of JOY or as otherwise specifically disclosed
in Section 8.1.  JOY presently owns, or as of the Closing will own, hold or
possess all permits and licenses which are in any manner necessary for it to
conduct its sexually oriented business, including the right to serve alcoholic
beverages.


Section 4.7             Pending Claims.  Except as disclosed in Section 8.1
below, to the best of Buyer’s knowledge and belief, there is no claim, suit,
arbitration, investigation, action or other proceeding, whether judicial,
administrative or otherwise, now pending or, to the best of Buyer’s knowledge,
threatened before any court, arbitration, administrative or regulatory body or
any governmental agency which may result in any judgment, order, award, decree,
liability or other determination which will or could reasonably be expected to
have a material adverse effect upon JOY, nor is there any basis known to Buyer
for any such action.  No litigation is pending, or, to Buyer’s knowledge,
threatened against JOY or its assets or properties.


Section 4.8             Organization, Good Standing and Qualification of JOY and
NIII.  JOY and NIII (i) are entities duly organized, validly existing and in
good standing under the laws of the state of Texas, (ii) have all requisite
power and authority to carry on their business, and (iii) are duly qualified to
transact business and are in good standing in all jurisdictions where their
ownership, lease or operation of property or the conduct of their business
requires such qualification, except where the failure to do so would not have a
material adverse effect to JOY and NIII, respectively.

 
Purchase Agreement - Page | 7

--------------------------------------------------------------------------------

 

The authorized capital stock of JOY consists of 3,000,000 shares of common
stock, no par value, of which 3,000,000 shares are validly issued and
outstanding.  The authorized capital stock of NIII consists of 1,000 shares of
common stock, no par value, of which 1,000 shares are validly issued and
outstanding. There are no shares of preferred stock authorized or issued and
there is no other class of capital stock authorized or issued by JOY or
NIII.  All of the issued and outstanding shares of common stock of JOY and NIII
are owned by the Seller and Buyer and are fully paid and non-assessable.  None
of the JOY/NIII Shares issued are in violation of any preemptive
rights.  Neither JOY nor NIII has any obligation to repurchase, reacquire, or
redeem any of its outstanding capital stock.  There are no outstanding
securities convertible into or evidencing the right to purchase or subscribe for
any shares of capital stock of JOY or NIII, there are no outstanding or
authorized options, warrants, calls, subscriptions, rights, commitments or any
other agreements of any character obligating JOY or NIII to issue any shares of
its capital stock or any securities convertible into or evidencing the right to
purchase or subscribe for any shares of such stock, and there are no agreements
or understandings with respect to the voting, sale, transfer or registration of
any shares of capital stock of JOY or NIII.
 
Section 4.9             Subsidiaries.  Neither JOY nor NIII have any
subsidiaries.


Section 4.10           No Liabilities.  Except for the promissory note dated
September 10, 2004, executed by NIII and payable to First State Bank-Taylor
(which Note is and will be current as of the Closing Date), as of the Closing
Date  JOY and NIII do not have and shall not have any obligation or liability
(contingent or otherwise) or unpaid bill to any third party which will not
either be paid in full at Closing, or paid within sixty (60) days of Closing
under Article VIII of this Agreement."


ARTICLE V
CONDITIONS TO CLOSING


The obligations of the parties to effect the transactions contemplated hereby
are subject to the satisfaction at or prior to the Closing of the following
conditions:


Section 5.1             Conditions to Obligations of Buyer.


 
(a)
Representations and Warranties of the Seller.  The representations and
warranties of the Seller shall be true and correct on the date hereof and on and
as of the date of Closing, as though made on and as of the date of Closing.

 
 
(b)
Covenants.  All covenants, agreements and conditions contained in this Agreement
to be performed by the Seller on or prior to the Closing shall have been
performed or complied with in all respects.

 
 
(c)
Delivery of Certificates.  The Seller shall provide to Buyer certificates, dated
as of the date of Closing and signed by Seller to effect set forth in Section
5.1(a) and 5.1(b) for the purpose of verifying the accuracy of such
representations and warranties and the performance and satisfaction of such
covenants and conditions.

 
 
(d)
Corporate Resolutions.  Seller shall provide corporate resolutions of the Board
of Directors of JOY and NII  which approve the transactions contemplated herein
and authorize the execution, delivery and performance of this Agreement and the
documents referred to herein to which it is or is to be a party dated as of the
Closing Date


 
Purchase Agreement - Page | 8

--------------------------------------------------------------------------------

 

 
(e)
No Termination.  The Buyer has not terminated this Agreement, as allowed under
Section 9.1 below.

 
 
(f)
Delivery of Stock Interests.  The Seller shall deliver or cause to be delivered
to Buyer originally issued certificates representing all of Seller’s interest in
and to JOY and NIII, including Seller’s 49% of the issued and outstanding stock
of JOY and Seller’s 51% of the issued and outstanding stock of NIII,  free and
clear of any liens, claims, equities, charges, options, rights of first refusal
or encumbrances, save and except the lien securing Buyer’s obligations to pay
Seller, duly endorsed to Buyer or accompanied by duly executed stock powers in
form and substance satisfactory to Buyer.

 
 
(g)
Non-Competition Agreement.  Seller shall have executed the Covenant Not to
Compete as set forth in Section 2.2(e).

 
 
(h)
Third-Party Consents.  Any and all consents or waivers required from third
parties relating to this Agreement or any of the other transactions contemplated
hereby shall have been obtained, including all permits and licenses which are in
any manner necessary for JOY to conduct its sexually oriented business,
including the right to serve alcoholic beverages..

 
(i)
Status of Licenses. As of the Closing, JOY shall possess all necessary permits,
zoning classifications and other authorizations, whether city, county, state or
federal, which may be needed to conduct adult topless entertainment with the
sale of alcoholic beverages on the Property, without any interruption, and all
such permits, zoning classifications and authorizations shall be in good order,
without any administrative actions pending or concluded that may challenge or
present an obstacle to the continued performance of adult topless entertainment
or sale of alcoholic beverages at JOY.  All necessary transfers of licenses, if
any, required for the continued operation of JOY shall have been obtained.  The
City of Round Rock’s Sexually Oriented Business Permit issued to JOY on or about
July 31, 2009, shall be in full force and effect.

 
 
(j)
Resignations.  Seller shall have resigned as an officer and director of JOY and
NIII.

 
 
(k)
No Actions or Proceedings.  No claim, action, suit, investigation or proceeding
shall be pending or threatened before any court or governmental agency which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement.

 
 
(l)
Government Approvals.  All authorizations, permits, consents, orders, licenses
or approvals of, or declarations or filings with, or expiration of waiting
periods imposed by, any governmental entity necessary for the consummation of
the transactions contemplated by this Agreement shall have been filed, occurred
or been obtained.


 
Purchase Agreement - Page | 9

--------------------------------------------------------------------------------

 

Section 5.2             Conditions to Obligations of the Seller


 
(a)
Representations, Warranties and Agreements of Buyer.   The representations and
warranties of Buyer shall be true and correct on the date hereof and on and as
of the date of Closing.

 
 
(b)
Covenants.  All covenants, agreements and conditions contained in this Agreement
to be performed by the Buyer on or prior to the Closing shall have been
performed or complied with in all respects.

 
 
(c)
Delivery of Certificates.  Buyer shall provide to Seller certificates dated as
of the Closing and signed by Buyer to the effect set forth in Section 5.2(a) and
5.2(b) for the purpose of verifying the accuracy of such representations and
warranties and the performance and satisfaction of such covenants and
conditions.

 
 
(d)
Corporate Resolutions.  Buyer shall provide appropriate resolutions or
certificates  approving the transaction herein and authorizing the execution,
delivery, and performance of this Agreement and the documents referred to
herein.

 
 
(e)
Payment of Purchase Price.  Buyer (i) shall have tendered the cash portion of
the Purchase Price set forth in Section 1.2(a) less the Amount of Offset as
provided for in Section 1.4, and (ii) shall have delivered to Seller the Secured
Note and security instruments as set forth in Sections 1.2 (b), and (iii) the
assumption by Buyer of the Promissory Note dated Sept. 10, 2004.



 
(f)
Third Party Consents.  Any and all consents or waivers required from third
parties relating to this Agreement or any of the other transactions contemplated
hereby shall have been obtained.



 
(g)
No Actions or Proceedings.  No claim, action, suit, investigation or proceeding
shall be pending or threatened before any court or governmental agency which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement.



 
(h)
Government Approvals.  All authorizations, permits, consents, orders or
approvals of, or declarations or filings with, or expiration of waiting periods
imposed by, any governmental entity necessary for the consummation of the
transactions contemplated by this Agreement shall have been filed, occurred or
been obtained.


 
Purchase Agreement - Page | 10

--------------------------------------------------------------------------------

 

ARTICLE VI
INDEMNIFICATION


Section 6.1            Indemnification from the Seller.  Subject to the
limitations set forth in Section 9.13 (Survival of Representations and
Warranties), Section 6.6 (Basket), Section 6.7 (Taxes), Section 6.8 (Cap), and
Section 6.9 (Limitation to Amount Not Covered by Insurance and Subrogation of
Indemnitor), Section 6.10 (Repayment of Excess Benefit), and Section 6.12
(Exclusivity), the Seller agrees to and shall indemnify, defend (with legal
counsel reasonably acceptable to Buyer), and hold JOY, NIII, and Buyer, his
heirs, successors and assigns, including RCI Entertainment (3105 I-35) Inc, his
intended assignee, and any of their officers, directors, and shareholders
(collectively, the “Buyer Group”) harmless at all times after the date of this
Agreement, from and against any and all actions, suits, claims, demands, debts,
liabilities, obligations, losses, damages, costs, expenses, penalties or
injury  (including reasonable attorneys fees and costs of any suit related
thereto) (collectively, “Indemnifiable Loss” or “Indemnifiable Losses”) suffered
or incurred by any or all of  the Buyer Group arising from or related to: (a)
any material misrepresentation by, or material breach of any covenant or
warranty of  the Seller  contained in this Agreement, or any exhibit,
certificate, or other instrument furnished or to be furnished by the Seller
hereunder; or (b) any nonfulfillment of any material agreement on the part
of  the Seller under this Agreement, or (c) any suit, action, proceeding, claim
or investigation against any member of the Buyer’s Group which arises from or
which is based upon or pertaining to the Seller’s conduct, or (d) one-half (1/2)
of the costs hereafter incurred by any member of the Buyer Group in defending or
settling any and all actions, suits, claims, demands, debts, liabilities,
obligations, losses, damages, costs, expenses, penalties or injury which have
been, or may hereafter be asserted against any member of the Buyer Group by any
third-party for acts or omissions occurring in connection with the operation of
JOY or NIII prior to the Closing, or (e) one-half (1/2) of any expenses, debts,
obligations or liabilities of JOY or NIII incurred prior to the Closing.


Section 6.2             Indemnification from Buyer.  Subject to the limitations
set forth in Section 9.13, (Survival of Representations and Warranties), and
Section 6.6 (Basket), Section 6.10 (Repayment of Excess Benefit), and Section
6.12 (Exclusivity),. Buyer agrees to and shall indemnify, defend (with legal
counsel reasonably acceptable to Seller) and hold the Seller and his heirs,
successors and assigns, (collectively, the "Seller’s Group") harmless at all
times after the date of the Agreement from and against any and all actions,
suits, claims, demands, debts, liabilities, obligations, losses, damages, costs,
expenses, penalties or injury (including reasonably attorneys fees and costs of
any suit related thereto) suffered or incurred by any or all of the Seller’s
Group, arising from or related to: (a) any material misrepresentation by, or
material breach of any covenant or warranty of Buyer contained in this Agreement
or any exhibit, certificate, or other agreement or instrument furnished or to be
furnished by Buyer hereunder; (b) any nonfulfillment of any material agreement
on the part of Buyer under this Agreement; (c) any suit, action, proceeding,
claim or investigation against any member of the Seller’s Group which arises
from or which is based upon or pertaining to the Buyer’s conduct, or (d) the
costs hereinafter incurred by Seller in defending or settling any and all
actions, suits, claims, demands, debts, liabilities, obligations, losses,
damages, costs, expenses, penalties or injury which have been, or may hereafter
be asserted against any member of the Seller’s Group by any third-party for acts
or omissions occurring in connection with the operation of JOY or NIII
subsequent to the Closing, or (e) any expenses, debts, obligations or
liabilities of JOY or NIII incurred subsequent to the Closing.

 
Purchase Agreement - Page | 11

--------------------------------------------------------------------------------

 

Section 6.3             Defense of Claims.  If any claim, demand, lawsuit or
enforcement action is filed against any party entitled to the benefit of
indemnity hereunder, written notice thereof shall be given to the indemnifying
party as promptly as practicable (and in any event not less than fifteen (15)
days prior to any hearing date or other date by which action must be taken)
except in cases where the indemnified party has less than sixteen (16) days
prior notice of such hearing or action which must be taken.  The indemnifying
party shall have no obligation pursuant to this Agreement if the indemnified
party fails to provide notice to the indemnifying party of the claims, demand,
or lawsuit unless the indemnified party can show that the indemnifying party was
not prejudiced by the failure to provide such notice.  After such notice, the
indemnifying party shall be entitled, if it so elects, to take control of the
defense and investigation of such lawsuit or action and to employ and engage
attorneys of its own choice to handle and defend the same, at the indemnifying
party's cost, risk and expense; and such indemnified party shall cooperate in
all reasonable respects, at its cost, risk and expense, with the indemnifying
party and such attorneys in the investigation, trial and defense of such lawsuit
or action and any appeal arising therefrom; provided, however, that the
indemnified party may, at its own cost, participate in such investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom.  The
indemnifying party shall not, without the prior written consent of the
indemnified party, effect any settlement of any proceeding in respect of which
any indemnified party is a party and indemnity has been sought hereunder unless
such settlement of a claim, investigation, suit, or other proceeding only
involves a remedy for the payment of money by the indemnifying party and
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.


Notwithstanding the above paragraph, JOY or NIII, as the case may be, shall have
the right to defend (using counsel reasonably acceptable to Seller) any suit,
action, proceeding or claim where Seller has an indemnity obligation pursuant to
Section 6.1(d).  Buyer and JOY or NIII, as the case may be, shall promptly
inform the Seller of such suit, action, proceeding or claim.  Seller shall have
the right through counsel of its choice to participate in the defense, at its
own cost.  Seller shall have no obligation to indemnify any party for any
settlement made of any suit, action proceeding or claim for any settlement and
the accompanying legal fees and expenses incurred if the Seller did not agree to
such settlement.


Section 6.4             Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individual’s or entities’ absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.


Section 6.5              Right to Offset.  In the event that the Buyer is
entitled to indemnification in accordance with Section 6.1 hereof, including the
payment by the Buyer of any debts or liabilities of JOY or NIII which were
incurred prior to, but unpaid as of the Closing, then Buyer shall have the right
to offset any such amount from any obligations that are then due and payable to
the Seller.

 
Purchase Agreement - Page | 12

--------------------------------------------------------------------------------

 

Section 6.6             Basket.  Neither Buyer nor Seller is entitled to seek
indemnification under this Article until the aggregate of the Indemnifiable
Losses to the applicable party exceeds $5,000 in which the Indemnifying Party
shall indemnify the Indemnified Party pursuant to this Article for losses in
excess of $5,000.


Section 6.7             Taxes.  Any indemnity obligation of Seller for federal
income tax, state sales tax or state margin tax pursuant to Section 6.1(c) or
6.1 (e) shall be limited to one-half of (1) any payment of tax actually
required, plus one-half of interest and penalty less (2) a reduction for
one-half of any increased deductions that have or will occur in any subsequent
year as a result of the adjustment that gave rise to the increased tax
liability.


Section 6.8             Maximum Indemnity Obligation.  The aggregate obligation
of Seller under this Article is limited to $2, 200,000, except that the
obligations are unlimited with respect to any Indemnifiable Loss arising out of
or relating to fraud or willful misconduct by Seller


 
Section 6.9            Indemnity, Obligation Net of Insurance Proceeds.  JOY and
NIII shall maintain the same type and amount of insurance coverage as JOY and
NIII provided immediately prior to the execution and exchange of this Agreement
and as described on Exhibit A attached to this Agreement. Notwithstanding the
other sections of this Agreement, an Indemnifying Party shall only have an
indemnity obligation with regard to claims for amounts in excess of (1) amounts
covered by applicable insurance proceeds payable as a result of the incident or
(2) amounts that would have been covered by insurance proceeds that would have
been payable as a result of the incident if the insurance of the type and amount
listed on Exhibit A had been maintained.  An insurer who is otherwise obligated
to pay a claim is not relieved of the responsibility with respect to the claim
and has no subrogation rights with respect to the claim, in either instance,
solely by virtue of the indemnification provisions of this Article.


Section 6.10           Indemnified Party’s Obligation to Refund Excess
Payment.  If any indemnified party recovers an amount from a third party in
respect of an Indemnifiable Loss for which indemnification is provided in this
Agreement and an indemnifying party has either (i) previously paid the full
amount of the Indemnifiable Loss, or (ii) has made a partial payment of the
Indemnifiable Loss and the aggregate amount of that partial payment, plus the
amount of the payment received from the third party exceeds the amount of the
Indemnifiable Loss, then (iii) the indemnified party shall promptly remit to the
indemnifying party the amount of the payment received from the third party that
exceeds the Indemnifiable Loss, up to but not exceeding the amount that
indemnifying party previously paid in respect of the Indemnifiable Loss.


Section 6.11           Exclusivity.  The rights and remedies set forth in this
Article constitute the exclusive rights and remedies of the parties in respect
to the matters indemnified under Sections 6.1 and 6.2.


ARTICLE VII
LIMITED MUTUAL RELEASE OF CLAIMS


Section 7.1             Release by Seller. The Seller hereby releases and
discharges Buyer, JOY and NIII  and their officers, directors, shareholders,
employees, attorneys, affiliates and assigns from any and all claims, demands,
or causes of action, relating to the ownership, activities, operations, or
management of JOY or NIII; PROVIDED, HOWEVER, Seller does not release Buyer from
this Agreement, including Buyer’s obligations under Article VI hereof (and
accompanying agreements, covenants, and obligations executed in connection
herewith, or made a part hereof).

 
Purchase Agreement - Page | 13

--------------------------------------------------------------------------------

 

Section 7.2             Release by Buyer.  Buyer, JOY and NIII hereby release
and discharge the Seller from any and all claims, demands, or  causes of action
relating to the activities, operations, or management of JOY or NIII; PROVIDED,
HOWEVER, Seller does not release Buyer from this Agreement, including Seller’s
obligations under Article VI hereof (and accompanying agreements, covenants, and
obligations executed in connection herewith, or made a part hereof).


ARTICLE VIII
PAYMENT OF OPERATIONAL EXPENSES
OBLIGATIONS OF JOY AND NIII


Section 8.1             Payment of Certain Claims.  At the Closing, Seller will
receive one-half (1/2) of the funds then existing in the JOY operating account
after payment of and/or deduction of the following items of expenses:
 
 
(a)
settlement of the IRS claim relating to employment taxes, in an amount equal to
whatever is outstanding at the time of Closing (estimated to be approximately
$42,000); provided, however, in the event the IRS claim is not satisfied as of
Closing, $45,000 will be added to the Escrow Fund described below, and said IRS
claim will be paid within sixty (60) days of Closing; and

 
 
(b)
payment of the ad valorem taxes on the Property due December of 2009 (estimated
to be approximately $44,000); and

 
 
(c)
payment of all existing and accrued liabilities related to the operation of JOY.
In connection therewith, Seller and Buyer agree that $50,000 will be withheld
from JOY’s operating account and placed into escrow (“Escrow Fund”), as further
described in Section 8.2 below.



Section 8.2             Escrow Fund.   At Closing an Escrow Fund will be
established for payment of all accrued but unpaid operating expenses of JOY and
NIII.  In addition to the $50,000 to be deposited into the Escrow Fund under
Section 8.1 above, all JOY revenues that are generated prior to the Closing but
received after the Closing will likewise be placed into the Escrow Fund. The
Escrow Fund will be utilized to pay all JOY’s and NIII’s  unpaid operating
expenses incurred up through the date of Closing that have not been paid
pursuant to Section 8.1(c) above. Said expenses will be prorated as of the date
of Closing, and will include, without limitation, payroll, TABC taxes,
utilities, mortgage payments, equipment rental, and all other normal and routine
operating expenses incurred by JOY and NIII prior to the date of Closing but
unpaid as of the date of Closing.


Section 8.2.1          Escrow Account.   The Escrow Fund will be established at
the Closing, and held in the IOLTA account of Hearne & Browder, LLP (“Escrow
Account”).    Any items to be paid from the Escrow Account may be submitted by
Seller,  Buyer, or Assignee to Douglass D. Hearne, Jr. via email or facsimile,
with a copy of said request being sent to Dimitri Georgantas and Robert Axelrod.
Seller Buyer, and Assignee, through their respective counsel, will jointly
approve all disbursements from the Escrow Account. To the extent Buyer, Seller
and Assignee disagree as to an expense item to be paid from the Escrow Account,
their respective counsel will determine if a disputed item should be paid. The
operating expenses to be paid from the Escrow Account will be paid within sixty
(60) days of Closing, at which time the Escrow Account will terminate and any
remaining balance in the Escrow Account, if any, will be dispersed equally to
Seller and Spiridon Karamalegos.

 
Purchase Agreement - Page | 14

--------------------------------------------------------------------------------

 

Section 8.3             Obligations of JOY and NIII.  JOY and NIII shall
maintain the same type and amount of insurance  coverage as JOY and NIII
provided immediately prior to the execution and exchange of this Agreement and
as described on Exhibit A attached to this Agreement.  JOY and NIII agree that
any replacement shares issued to Buyer or Buyer’s assigns in replacement of the
shares issued pursuant to Section 2.2(j) shall bear the notation that the shares
are subject to a Security Agreement until such time as the obligation to Buyer
is paid in full.  Upon reasonable request, JOY and NIII agree to provide to
Seller annually financial statements, including a profit & loss and balance
sheet, as long as the obligation to the Seller is outstanding; provided,
however, Seller’s right to receive annual financial statements is conditioned
upon Seller executing a Confidentiality Agreement covering said financial
statements.


ARTICLE IX
MISCELLANEOUS


Section 9.1             Buyer’s Right to Terminate and Receive Partial Refund of
Escrow Deposit.  In accordance with the terms of the Memorandum of
Understanding, Buyer delivered a $100,000 escrow deposit (“Escrow Deposit”) to
the IOLTA account of Seller’s counsel, Chaffe McCall, via wire transfer, which
entire Escrow Deposit is to be applied to the $2,200,000 purchase price.   The
Memorandum of Understanding provided that of the $100,000 Escrow Deposit that
$33,333.34 would be non-refundable if the Buyer did not cancel the Memorandum of
Understanding by November 17, 2009, which cancellation did not
occur.   Thereafter, the Memorandum of Understanding provided that the remaining
Escrow Deposit ($66,666.66) would be refundable to Buyer as follows:


 
(a)
The remaining Escrow Deposit ($66,666.66) shall be refunded to Buyer or his
designee if prior to 4:00 p.m. on December 17, 2009, Buyer or his counsel
deliver to Seller or his counsel via email or facsimile written notice that
Buyer elects to terminate this Agreement. If Buyer does not timely send written
notice of Buyer’s election to cancel this transaction by 4:00 p.m. on December
17, 2009, then Seller’s counsel is thereafter immediately authorized to disburse
to Seller or his designee $33,333.33 from the Escrow Deposit, which disbursement
will be non-refundable and immediately available to Seller;



 
(b)
The remaining Escrow Deposit ($33,333.33) shall be refunded to Buyer or his
designee if prior to noon on December 30, 2009, Buyer or his counsel deliver to
Seller or his counsel via email or facsimile written notice that Buyer elects to
terminate this Agreement If Buyer does not timely send written of Buyer’s
election to cancel this transaction by noon on December 30, 2009, then Seller’s
counsel is thereafter immediately authorized to disburse to Buyer or his
designee all funds remaining in the Escrow Deposit, which disbursement will be
non-refundable and immediately available to Angelo.


 
Purchase Agreement - Page | 15

--------------------------------------------------------------------------------

 

Section 9.2             Failure to Close/ Seller’s Remedy:  Notwithstanding any
other provision contained in this Agreement, if this transaction does not close
by December 31, 2009, then this Agreement, and all instruments hereafter
prepared and executed in connection with this transaction, shall be null and
void, and Seller’s sole remedy shall be his receipt of the Escrow Deposit as
detailed in Section 9.1 above.


Section 9.3             Amendment; Waiver.  Neither this Agreement nor any
provision hereof may be amended, modified or supplemented unless in writing,
executed by all the parties hereto.  Except as otherwise expressly provided
herein, no waiver with respect to this Agreement shall be enforceable unless in
writing and signed by the party against whom enforcement is sought.  Except as
otherwise expressly provided herein, no failure to exercise, delay in
exercising, or single or partial exercise of any right, power or remedy by any
party, and no course of dealing between or among any of the parties, shall
constitute a waiver of, or shall preclude any other or further exercise of, any
right, power or remedy.


Section 9.4             Notices.  Any notices or other communications required
or permitted hereunder shall be sufficiently given if in writing and delivered
in person, transmitted by facsimile transmission (fax) or sent by registered or
certified mail (return receipt requested) or recognized overnight delivery
service, postage pre-paid, addressed as follows, or to such other address has
such party may notify to the other parties in writing:


 
(a)
if to the Seller:
Evangelos Polycrates



 
with a copy to:
Dimitri Georgantas



 
(b)
if to Buyer:
Spiro Karamalegos

 
 
with a copy to:
Douglass D. Hearne, Jr.

700 Lavaca, Suite 910
Austin, Texas 78701
(512) 494-8811
(512) 494-8819 (fax)

 
Purchase Agreement - Page | 16

--------------------------------------------------------------------------------

 

 
(c)
if to Assignee:
RCI Entertainment (3105 I-35), Inc.

Attn:     Eric Langan, President
10959 Cutten Road
Houston, Texas 77066


 
with a copy to:
Robert D. Axelrod

Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas  77007
713 861 1996 – telephone
713 552 0202 - facsimile


A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered, (ii) if transmitted by
telecopier, on the business day of actual confirmed receipt by the addressee
thereof, and (iii) if sent by registered or certified mail, three (3) business
days after dispatch.


Section 9.5             Assignment; Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the personal representatives, heirs and permitted assigns of the
parties hereto.  Buyer may assign this Agreement, and Buyer’s rights hereunder,
to a third party, which assignment does not require the consent of the Seller.
Seller acknowledges that Buyer is intending to assign this Agreement to RCI
Entertainment (3105 I-35), Inc., a wholly owned subsidiary of Rick’s Cabaret
International, Inc. Upon said assignment, RCI Entertainment (3105 I-35), Inc.
shall:


a.             execute the Secured Note and all security instruments related
thereto;


b.             except as provided in subsection 9.5.1 below, become solely
responsible for discharging all monetary obligations under this Agreement,
including without limitation those obligations found in Articles I, II, and VI,
and Section 8.3; and


c.             except as provided in subsection 9.5.1 below, receive all
benefits conferred upon Buyer under this Agreement, including without limitation
Seller’s representations, warranties, and obligations found in Articles I, II,
III, and VI, and Section 9.13 below.


Section 9.5.1          Continuing Benefits and Obligations of Spiridon
Karamalegos. Notwithstanding Section 9.5 above, Spirdon Karamalegos shall remain
responsible for and/or receive the benefits of the representations, warranties,
and obligations found in Articles IV and VII and Sections 1.2 (b) iii, 6.2(a),
6.2 (c), 8.1, 8.2, 8.2.1, 9.1, and 9.2.


Section 9.6             Entire Agreement.  This Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.

 
Purchase Agreement - Page | 17

--------------------------------------------------------------------------------

 

Section 9.7             Jurisdiction/ Arbitration.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Texas,
without regard to principles of conflict of laws.  The parties agree that venue
for purposes of construing or enforcing this Agreement shall be proper in Travis
County, Texas. In the event of any dispute arising between Seller and Buyer
regarding this Agreement, the enforcement, interpretation, breach and/or
application of this Agreement, the management or operation of JOY or NIII, the
Stock Intersts, or otherwise, Seller and Buyer agree that it is their express
intent that any such dispute not be settled through the judicial system, but
rather, after consultation with their respective legal advisors, Seller and
Buyer agree to submit any such dispute to binding arbitration.  Seller and Buyer
agree that binding arbitration, as fully described below, is the most effective,
prudent and reasonable manner to resolve disputes relating to or concerning the
contents of this Agreement.  Furthermore, Seller and Buyer expressly wish that
this matter not be heard in the public court system, and desire that all
disputes which may arise amongst or between the signatories hereto remain
confidential.  Therefore, Seller and Buyer hereby agree that ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE MANAGEMENT OR OPERATION
OF JOY, THE STOCK INTEREST BEING CONVEYED HEREUNDER, OR OTHERWISE, SHALL BE
SETTLED IN TRAVIS COUNTY, TEXAS, BY ARBITRATION IN ACCORDANCE WITH THE RULES OF
THE AMERICAN ARBITRATION ASSOCIATION AND JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. If the
parties are unable to agree on the number and/or selection of an Arbitrator(s),
the parties agree that the Arbitrator (s) shall, upon application filed in
travis County, be appointed by a Travis County District Judge.


Section 9.8             Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 9.9             Costs and Expenses.   Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.


Section 9.10           Section Headings.  The section and subsection headings in
this Agreement  are used solely for convenience of reference, do not constitute
a part of this Agreement, and shall not affect its interpretation.


Section 9.11           Attorneys’ Review.  In connection with the negotiation
and drafting of this Agreement, the parties represent and warrant to each other
they have had the opportunity to be advised by attorneys of their own choice.


Section 9.12           Further Assurances.  Each party covenants that at any
time, and from time to time, after the Closing , it will execute such additional
instruments and take such actions as may be reasonably requested by the other
party to confirm or perfect or otherwise to carry out the intent and purposes of
this Agreement.

 
Purchase Agreement - Page | 18

--------------------------------------------------------------------------------

 

Section 9.13           Survival of Representations, Warranties and
Covenants.  All representations, warranties and indemnities made in, pursuant to
or in connection with this Agreement shall survive the Closing for a period
ending twenty-four months from the Closing, provided, however, that any claim
arising pursuant to Section 6.7 above shall survive until 30 days following the
expiration of its applicable statute of limitations (“Survival Date”).
Notwithstanding the foregoing, however, no claim for indemnification may be made
against the party required to indemnify under this Agreement unless the party
entitled to indemnification shall have given written notice of such claim to the
other party before the Survival Date. Any claim for which notice has been given
prior to the expiration of the Survival Date shall not be barred hereunder.


Section 9.14           Public Announcements.   The parties hereto agree that
prior to making any public announcement or statement with respect to the
transactions contemplated by this Agreement, the party desiring to make such
public announcement or statement shall consult with the other parties hereto and
exercise their best efforts to (i) agree upon the text of a joint public
announcement or statement to be made by all of such parties or (ii) obtain
approval of the other parties hereto to the text of a public announcement or
statement to be made solely by the party desiring to make such public
announcement; provided, however, that if any party hereto is required by law to
make such public announcement or statement, then such announcement or statement
may be made without the approval of the other parties.


Section 9.15           Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.


Section 9.16           Exhibits Not Attached.  Any exhibits not attached hereto
on the date of execution of this Agreement shall be deemed to be and shall
become a part of this Agreement as if executed on the date hereof upon each of
the parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]

 
Purchase Agreement - Page | 19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement to become
effective as of the date first set forth above.
 

 
SELLER
             
Evangelos Polycrates, Individually
 
Date:
         
BUYER
             
Spiridon Karamalegos, Individually
 
Date:
               
JOY CLUB OF AUSTIN, INC.
       
By:
   
Name:
   
Title:
   
Date:
         
NORTH IH 35 INVESTMENTS, INC.
       
By:
   
Name:
   
Title:
   
Date:
 

 
SPOUSAL CONSENT:
 
The undersigned, being the wife of Spiridon Karamalegos, has reviewed this Stock
Purchase Agreement, and hereby consents to the terms thereof.



 
Jacquelyn Karamalegos


 
Purchase Agreement - Page | 20

--------------------------------------------------------------------------------

 

EXHIBITS
 
 
Purchase Agreement - Page 21

--------------------------------------------------------------------------------